Citation Nr: 1140729	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  07-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1943 to April 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in October 2005 and September 2006 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2008, the Veteran and his wife testified before a Veterans Law Judge during a Travel Board hearing held at the RO.  A transcript of that hearing has been associated with the claims file.  The Veterans Law Judge who conducted the Veteran's April 2008 hearing is no longer employed by the Board.  In August 2011, the Board offered to the Veteran an opportunity to attend another hearing before a Veterans Law Judge.  The Veteran responded that he did not want an additional hearing.

In an August 2008, the Board denied the claims for service connection for bilateral hearing loss and tinnitus.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In January 2011, the Court issued a Memorandum Decision vacating the Board's decision with respect to the claims, as the Court determined that the Board failed to properly address the lay statements and sworn testimony regarding the claimed disorders and failed to obtain the Veteran's private medical records under VA's duty to assist.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).




							[Continued on Next Page]


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, the Veteran's bilateral hearing loss is related to his military service.


2.  Resolving all doubt in the Veteran's favor, the Veteran's tinnitus is related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.09, 3.385 (2010).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3.03, 3.304, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  


In the decision below, the Board grants the claims of service connection for bilateral hearing loss and tinnitus.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain organic diseases of the nervous system, such as hearing loss, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

Under 38 C.F.R. § 3.385, impaired hearing will be considered a disability for purposes of the laws administered by VA when the threshold level in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or the thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.  The criteria of 38 C.F.R. § 3.385 operates only to establish when a hearing loss can be service connected.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The failure to meet these criteria at the time of the Veteran's separation from active service is not necessarily a bar to service connection for a hearing loss disability.  However, once hearing impairment is established under the criteria of 38 C.F.R. § 3.385, a claimant may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is causally related to service.  See 38 C.F.R. § 3.303(d); see also Hensley, 5 Vet. App. at 160; Heur v. Brown, 7 Vet. App. 379, 384 (1995).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claims.


Factual Background

The Veteran essentially contends that he currently has bilateral hearing loss and tinnitus as a result of his military service.  He states that he experienced noise exposure while serving on a naval airbase from B-29 aircrafts and aircraft engines.  The Veteran essentially reports that he has experienced a continuity of hearing loss symptomatology ever since his military service.

The Veteran's active military service was from April 1943 until April 1946.  His DD 214 lists his military occupational specialty as a general clerk.  This record also shows that he received training as an aircraft welder.  The available service personnel records show that he was awarded the Asiatic Pacific Campaign medal; however, these records are negative for evidence that the Veteran received any awards or decorations showing that he engaged in combat.

The Veteran's service medical records were obtained and are negative for a diagnosis of a hearing disability during service.  The April 1943 enlistment report of medical examination reveals a score of 15 out of 15, bilaterally, on a whisper voice test.  The April 1946 separation report of medical examination reveals a score of 15 out of 15, bilaterally, on a whisper voice test.  These reports do not include audiometric testing results.  
 
On his February 2005 claim for service connection, he reported that he sought treatment for his symptoms from 1965, however he was told little could be done to treat his conditions.   

In support of his claim, the Veteran submitted an August 1987 private audiogram, showing that he underwent audiometric testing.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
60
75
100
LEFT
20
35
55
70
95

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 76 percent in the left ear.  The Veteran was diagnosed with sensorineural hearing loss.  

The Veteran's VA treatment records document his reports of bilateral hearing loss and tinnitus.  A November 2003 primary care record documents his report of having progressive hearing loss; he denied any tinnitus on during the associated clinical examination.  These records show that the Veteran underwent an audiology evaluation in June 2004, at which time he was noted to be a previous or current hearing aid user from the past eighteen years.  The Veteran reported having intermittent tinnitus in each ear.  He also indicated that he had a history of military, occupational, or recreational noise exposure, which he described as noise from airplane engines and aircrafts "x 29 years."  On examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
75
100
110+
LEFT
40
60
70
95
110+
 
Following the examination, the diagnosis of hearing loss was continued.  The examiner determined that the Veteran's hearing loss was consistent with presbycusis and noise exposure.  

In June 2006, the Veteran underwent a VA audiology audiological examination, at which time the examiner reviewed the claims file.  She also noted that the Veteran's military duties were mainly clerical and that there was no evidence of exposure to hazardous noise in the claims file.  The Veteran denied any occupational noise exposure and reported that he worked as a traveling salesman until his retirement in 1977.  He reported the onset of his tinnitus as "years and years;" however, the examiner noted that he denied any tinnitus during a November 2003 VA medical consultation.  The examiner determined that the existence, onset, frequency, duration, and etiology of the tinnitus were called into question due to the variability of the Veteran's subjective report.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
70
85
100
105+
LEFT
55
75
85
105
105+

Speech audiometry revealed speech recognition ability of 63 percent in the right ear and 64 percent in the left ear.  Once again, the Veteran was diagnosed with bilateral hearing loss.  The examiner determined that the Veteran's report of the onset of his symptoms were consistent with hearing loss and tinnitus caused by or aggravated by military noise.  However, the examiner stated that she could not find sufficient objective evidence that his symptoms were at least as likely as not incurred in or aggravated by his military service.  She further explained that she could find no evidence of military noise exposure and indicating that occupational noise exposure may have been a contaminating factor.  Given that the Veteran denied having tinnitus in 2003, she opined that it was less likely than not that his tinnitus was related to military noise exposure.  

In support of his claim, the Veteran submitted a May 2008 letter from J.G.H., M.D., a private otolaryngologist.  Dr. J.G.H. reported that he had treated the Veteran for various nose, ear, and throat related problems since November 2001.  He confirmed that audiometric testing conducted in May 2008 revealed moderate to profound bilateral hearing loss.  He also noted the Veteran's reported long history of hearing impairment and tinnitus.  Based on the severity and nature of the Veteran's hearing loss, Dr. J.G.H. opined that it was more likely not that there was a direct relationship between the Veteran's hearing loss and tinnitus and that the conditions most definitely originated when the Veteran severed in the military.

During the April 2008 Travel Board hearing, the Veteran and his wife provided further testimony regarding his claims.  He testified that he was exposed to constant noise from aircrafts while stationed on an airbase in India.  He reported that his living quarters was in close proximity to the airfield.  He also explained that although his military occupational specialty was listed as a general clerk, he also served as an aircraft welder while stationed on the airbase.  The Veteran essentially testified that he knew something was wrong with his ears at the time of his separation from the military, but that he did not follow up with his symptoms because he was very anxious to get home.  He stated that he did seek help for his hearing difficulty in approximately 1948 and that his hearing was evaluated in subsequent years.  The Veteran testified that although he reported his hearing loss to his private physicians over the years, he was told that there was little that could be done to alleviate his symptoms.  His wife also testified that after the Veteran separated from the military, she noticed problems with his hearing, as she often had to repeat herself when talking to the Veteran.  Both the Veteran and his wife testified that his hearing difficulties became progressively worse over the years.    

In a December 2011 statement, the Veteran further explained the onset of his hearing disorders.  He explained that the June 2004 VA treatment note that included his report of noise exposure from aircrafts for "x 29 years" should have been noise from B-29 aircrafts.  The Veteran also essentially reiterated that while he believed something was wrong with his hearing at the time of his separation, he did not report his symptoms as he was anxious to return home.  He claimed to have sought medical treatment soon after his separation, but that his past private physicians were now deceased.

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with hearing loss, as defined in 38 C.F.R. § 3.385 in August 1987.  He was also noted to have tinnitus in June 2004.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorders.

The Veteran is indeed competent to testify as to the observable aspects of diminished hearing and the Board may accept his statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral hearing loss and tinnitus, and how long the conditions have bothered him, have remained consistent.  The Board notes the Veteran's report on his February 2005 claim that his disability began in 1965.  However, the Board does not consider this single report to diminish his credibility in this regard, as the statement appeared to a simple approximation as to the date of treatment for his disorders and was not intended to be definitive.  Moreover, in all subsequent statements the Veteran has consistently reported the onset and continuity of his symptomatology throughout the pendency of the appeal.  Indeed, he essentially explained, in numerous statements and during the April 2008 Travel Board hearing, that his hearing difficulty was present at the time of his separation.  The Board finds that his statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155- 56 (1996); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of the bilateral hearing loss and tinnitus consistent with his duties as an aircraft welder and his service on an airbase.  While his DD 214 lists his military occupational specialty as a general clerk, this record also shows that he received training as an aircraft welder.  In this instance, the Board will resolve all doubt in the Veteran's favor and conclude that he served in this capacity during his military service.  As such, his account as to exposure to acoustic trauma during his period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

The medical evidence, however, includes contradictory opinions regarding whether the Veteran's hearing loss and tinnitus are related to his military service.  Included in the claims file is the June 2004 VA treatment record, in which a VA physician determined that the Veteran's hearing loss was consistent with presbycusis and noise exposure.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding, "when it is not possible to separate the effects of the service-connected condition and the non-service-connected condition VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service- connected condition.").  Similarly, Dr. J.G.H. essentially opined in the May 2008 letter that the Veteran's tinnitus was related to his hearing loss and that his conditions originated from his military service.  In contrast, the June 2006 VA examiner essentially opined that there was no objective evidence that the Veteran's symptoms were at least as likely as not related to his military service.  However, the examiner's reliance on the absence of diagnosed hearing loss in service runs counter to VA law and regulations which permit service connection for hearing loss even in those cases where hearing loss is not noted in service.  See Hensley v. Brown, 5 Vet. App. at 160 (observing that "[W]hen audiometric test results at a Veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.").   Moreover, the June 2006 VA examiner failed to take into consideration the Veteran's competent and credible lay statements of his in-service acoustic trauma in rendering her opinion.  See generally, Jandreau, 492 F.3d 1372; Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  As a result, the examiner did not provide adequate opinions as to the etiology of the Veteran's claimed hearing disorders. Thus, the June 2006 examiner's conclusions essentially that the claimed disorders are not related to military acoustic trauma are not found to be particularly probative evidence as to whether the Veteran's hearing loss is related to service.  

The Board finds that the medical evidence has placed the record in equipoise as to whether the Veteran's hearing loss is related to his military service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for hearing loss is warranted.  

With regards to the tinnitus claim, the Board finds Dr. J.G.H.'s May 2008 opinion relating the Veteran's to his hearing loss to be probative.  This opinion is considered probative as it is definitive and based upon a clinical examination of the Veteran.  Accordingly, these opinions are found to carry significant probative weight.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448- 49 (2000).

In light of the foregoing, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  See 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310; Davidson, 581 Fed.3d at 1316; Allen, 7 Vet. App. 439.  Thus, the claims will be granted on the basis of the application of the benefit of the doubt in the Veteran's favor.

Further inquiry could be undertaken with a view towards development of the claims so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206- 07 (1994).  



								[Continued on Next Page]
ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing monetary awards.

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


